UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6943


FLOYD GARRETT,

                 Petitioner - Appellant,

          v.

CHRISTOPHER ZYCH, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:11-cv-00107-GEC)


Submitted:   December 15, 2011             Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Floyd Garrett, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Floyd    Garrett,      a    federal       prisoner,     appeals     the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                  Garrett v. Zych, No.

7:11-cv-00107-GEC (W.D. Va. July 6, 2011).                   We dispense with

oral   argument    because     the    facts    and   legal     contentions     are

adequately    presented   in    the    materials      before     the   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2